 



Exhibit 10.8
BALDWIN TECHNOLOGY COMPANY, INC.
2005 EQUITY COMPENSATION PLAN
GRANT CERTIFICATE
This Certificate evidences the grant of an option pursuant to the provisions of
the 2005 Equity Compensation Plan (the “Plan”) of Baldwin Technology Company,
Inc. (the “Company”) to the individual whose name appears below, covering the
specific number of shares of Common Stock of the Company (“Stock”) set forth
below, pursuant to the provisions of the Plan and on the following express terms
and conditions:

1.   Name of individual to whom option granted (“Grantee”):
[Insert Name of Grantee]   2.   Number of shares of Stock of the Company which
are subject to this option:
[Insert Number of Shares] shares of Class A Common Stock   3.   Exercise price
of shares subject to this option: [$insert price per share]   4.   Date of Grant
of this option: [insert date of grant]   5.   Vesting of option: One-third on
each of the second, third and fourth anniversaries of the Date of Grant of the
option. Unvested options are forfeited upon any termination of employment.   6.
  Termination date of this option: The earlier of the date of termination of
employment for any reason, or the tenth anniversary of the Date of Grant.   7.  
Type of option: Non-qualified stock option.

The Grantee hereby acknowledges receipt of a copy of the Plan as presently in
effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and the option herein granted is subject to
these terms and provisions in all respects.
At any time when the Grantee wishes to exercise this option, in whole or in
part, the Grantee shall submit to the Company a written notice of exercise,
specifying the exercise date and the number of shares to be exercised. Upon
exercise, the Grantee shall remit to the Company the exercise price, plus an
amount sufficient to satisfy any withholding tax obligations of the Company that
arise in connection with such exercise.

                Baldwin Technology Company, Inc.    Accepted and Agreed to:    
        By:        By:            Karl S. Puehringer, President & CEO      
[insert Name of Grantee]     

 